DETAILED ACTION

Response to Amendment
Amendments, filed on March 8, 2021, have been entered in the above-identified application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Column and line (or Paragraph Number) citations have been provided as a convenience for Applicants, but the entirety of each reference should be duly considered.  Any recitation of a Figure element, e.g. “Figure 1, element 1” should be construed as inherently also reciting “and relevant disclosure thereto”.

Specification
The updated Abstract has been entered into the file record.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	The following double patenting rejections are exact duplicates of those in the prior office action, paragraph numbers 6 – 8.
Claims 10 – 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 30 of U.S. Patent No. 10,867,630 B2, especially noting claim 15. Although the claims at issue are not identical, they are not patentably distinct from each other because the additional claimed limitations are all routine optimizations of known magnetic parameters (see art rejections below for support that these parameters are all known in the art) and/or selection of specific iron oxide particles that are also known in the art (ibid).  While the X/Y limitation is merely a means to characterize the variation in particle shape (see Paragraphs 0009 – 0011 and 0019 of the present disclosure), the Examiner notes that the above identified claim explicitly teaches this limitation and the disclosure of the above identified patent further reinforces the desire to achieve the claimed properties.  Applicants are reminded that while it is generally prohibited from using the disclosure of a potentially conflicting patent or application in an Double Patenting analysis, there are two exceptions permitted by the MPEP.  Specifically, “those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent”.  In the instant case, since the above identified patent clearly and explicitly claims the magnetic powder, those portions of the specification that support which types and the properties of said magnetic powder are deemed pertinent.


Claims 10 – 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 30 of U.S. Patent No. 10,720,181 B1, especially noting claim 13. Although the claims at issue are not identical, they are not patentably distinct from each other because the additional claimed limitations are all routine optimizations of known magnetic parameters (see art rejections below for support that these parameters are all known in the art) and/or selection of specific iron oxide particles that are also known in the art (ibid).  While the X/Y limitation is merely a means to characterize the variation in particle shape (see Paragraphs 0009 – 0011 and 0019 of the present disclosure), the Examiner notes that the above identified claim explicitly teaches this limitation and the disclosure of the above identified patent further reinforces the desire to achieve the claimed properties.  Applicants are reminded that while it is generally prohibited from using the disclosure of a potentially conflicting patent or application in an Double Patenting analysis, there are two exceptions permitted by the MPEP.  Specifically, “those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent”.  In the instant case, since the above identified patent clearly and explicitly claims the magnetic powder, those portions of the specification that support which types and the properties of said magnetic powder are deemed pertinent.


Claims 10 – 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 30 of copending Application 16/883,194 (U.S. Patent App. No. 2020/0342908 A1), especially noting claim 13. Although the claims at issue are not identical, they are not patentably distinct from each other because the additional claimed limitations are all routine optimizations of known magnetic parameters (see art rejections below for support that these parameters are all known in the art) and/or selection of specific iron oxide particles that are also known in the art (ibid).  While the X/Y limitation is merely a means to characterize the variation in particle shape (see Paragraphs 0009 – 0011 and 0019 of the present disclosure), the Examiner notes that the above identified claim explicitly teaches this limitation and the disclosure of the above identified application further reinforces the desire to achieve the claimed properties.  Applicants are reminded that while it is generally prohibited from using the disclosure of a potentially conflicting patent or application in an Double Patenting analysis, there are which types and the properties of said magnetic powder are deemed pertinent.  This rejection is a provisional rejection because the above identified application has not yet been patented.

Claim Rejections - 35 USC § 103
Claims 10, 14, 15, 21 and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ohkoshi et al. (U.S. Patent App. No. 20180170767 A1) [hereafter OHKOSHI I] in view of Hattori et al. (U.S. Patent App. No. 2014/0219069 A1) [hereafter HATTORI I] and Terakawa et al. (U.S. Patent App. No. 2015/0111066 A1) for the reasons of record as set forth in Paragraph No. 12 of the Office Action mailed on December 21, 2020.

Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over OHKOSHI I in view of HATTORI I and Terakawa et al. as applied above, and further in view of Harasawa et al. (U.S. Patent App. No. 2004/0219353 A1) for the reasons of record as set forth in Paragraph No. 13 of the Office Action mailed on December 21, 2020.

Claims 12, 13 and 16 – 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over OHKOSHI I in view of HATTORI I and Terakawa et al. as applied above, and further in view of Hattori et al. (U.S. Patent App. No. 2011/0027588 A1) [hereafter HATTORI II] and/or Terakawa et al. (U.S. Patent No. 10,755,841 B2 and corresponding WO 2016/092744) [hereafter TERAKAWA II], as evidenced by the Admitted Prior Art (APA) for the reasons of record as set forth in Paragraph No. 14 of the Office Action mailed on December 21, 2020.



Response to Arguments
The Double Patenting rejection of claims 10 - 22
	No arguments have been presented towards the double patenting rejections.

The rejection of claims 10 - 22 under 35 U.S.C § 103(a) – OHKOSHI I in view of various references
Applicant(s) allege that the claimed invention demonstrates unexpected results, presenting the allegations in the form of attorney arguments versus a signed and executed affidavit.  While the use of attorney arguments to present unexpected results is acceptable to the Examiner, the Examiner does not find the arguments convincing for several reasons:
First, Applicants are pointing to several of the examples in a way that the Examiner finds confusing – pointing to subject matter (coefficient of variation) that is not in the independent claim, and also commenting on “a coefficient of variation that exceeds 30%” without referencing how this is unexpected over the prior art (which teaches a desire to have low, i.e. lower than 30%, coefficient of variations to begin with).   The Examiner cannot easily parse Applicants’ allegations of why their teaching of a desired to have monodisperse particle dispersions is ‘unexpected’ versus the prior arts teaching of a desire to have a monodisperse particle dispersion.  It seems like the prior art expects this to produce improved magnetic media … so why (and how?) is this alleged to be unexpected?
Second, it is unclear if Applicants are attempting to say that a dispersion could have a coefficient of variation under 20, 30, 40% but a Y/X ratio that falls above 0.5 (i.e. meeting the desired coefficient of variation per OHKOSHI I Paragraph 0056 and Table 1, with examples 4 – 6 all having coefficient of variations under 30% (28-29%) and possessing excellent Hc and Ms properties, but failing to meet the claimed Y/X ratio).  Another way to put this: is the Y/X > 0.5 a carved out subset of “coefficient of variation under 40%”?  If so, is there evidence supporting this distinction?  It does not appear to have been presented in the allegations currently submitted, but such evidence may be found persuasive that simply having a coefficient of variation around 30% isn’t sufficient to _also_ have a Y/X ratio >0.5 necessarily … and that only those embodiments that possess both a Y/X ratio > 0.5 and a coefficient of variation of 30% e.g. like examples 4 – 6 of OHKOSHI I).
Third, Applicants are comparing and constrasting to their own comparative examples when one must compare versus the closest prior art – in this case, examples 4 – 6 of OHKOSHI I possess coefficients of variation of 28-29% and excellent magnetic properties/performance.  It is unclear if Applicants alleged “unexpected improvements” are actual improvements over these examples (for instance) because it does not appear that Applicants have compared directly /to/ these examples.
Finally, while the Examiner acknowledges there may be unexpected results of a subset of particles having a monodisperse-type dispersion, the present allegations are confusing and unclear as to what exactly is ‘unexpected’, especially vis a vis a comparison versus the OHKOSHI I examples 4 – 6, which appear to be the closest prior art in terms of these types of particles possessing coefficients of variations of 30% or less.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505.  The examiner can normally be reached on Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
April 20, 2021